DETAILED ACTION
1.	This office action is in response to the communication filed on 05/05/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
3.	Claim(s) 1, 11 and 16 has/have been amended to address the claim objection(s).  The claim objection(s) is/are withdrawn.  

4.	Claim(s) 16 has/have been amended to address the claim rejection(s) under 35 U.S.C. 101.  The claim rejection(s) under 35 U.S.C. 101 is/are withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 05/13/2022, with attorney Kirk Nuzum (Reg. No. 38,983).
The application has been amended as follows: 
14. (Currently Amended) The non-transitory computer readable medium according to claim 11, wherein the computer processor is part of a mobile client or a personal computer. 


Allowable Subject Matter
6.	Claims 1-7 and 10-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for piggybacking user registration with mirrored identities to achieve federation.  Claim(s) 1, 11 and 16 identify the uniquely distinct features for opening a browser on a graphical user interface of the mobile client or the personal computer; receiving a cookie from the authentication server with the cloud authentication of the user upon authentication of the user; and deleting the cookie with the cloud authentication of the user upon a closing of the browser on the graphical user interface of the mobile client or the personal computer, taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Shah et al. (WO 2012149384 A1), discloses a method to authenticate a user for single sign on, wherein a user is authenticated using user-assisted authentication and network-assisted authentication. The other closest prior art, Feijoo et al. (US 20190058706 A1), discloses a method to authenticate a user for single sign on using an enterprise identity provider server and a federated identity provider serve. However, either singularly or in combination, Shah et al. and/or Feijoo et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the claim(s).
Therefore, claim(s) 1, 11, 16 and the respective dependent claims 2-7, 10, 12-15, 17-20 is/are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437